People v Covington (2016 NY Slip Op 08089)





People v Covington


2016 NY Slip Op 08089


Decided on November 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


1998-11361
 (Ind. No. 423/98)

[*1]The People of the State of New York, respondent,
vJohn Covington, appellant.


John Covington, Wallkill, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (Johnnette Traill, Anastasia Spanakos, and Josette Simmons McGhee of counsel), for respondent.
Lynn W. L. Fahey, New York, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 9, 2001 (People v Covington, 285 AD2d 515), affirming a judgment of the Supreme Court, Queens County, rendered December 2, 1998.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
HALL, J.P., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court